DocuSign Envelope ID: RABA22 cho GreDGRG21Eddoodyocument 17-1 Filed 01/09/19 Page 1 of 30

 

CHARGE OF DISCRIMINATION AGENGY CHARGE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing FEPA ; f 7 @
this form. —== - E V ED
X_| EEOC - ‘ EC tN

 

 

 

 

 

 

 

SEP 4 2018

State or local Agency, if any

 

(AREA CODE) HOME TELEPHONE

 

t

 

 

NAME(Indicate Mr., Ms., Mrs.) FEOC DENVER FIELD OFFI C P
Ms. Tasheka Bryan 876-480-4793

STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH

123 Mansfield Heights, Ocho Rios, St Ann, Jamaica February 10, 1991

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (/f more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (Include Area Code)

Hospitality Staffing Solutions, LLC 50+ (877) 477-3866

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

100 Glenridge Point Parkway, Suite 400, Atlanta, GA 30342 Fulton

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

Tx | RACE [x | COLOR [| SEX [| RELIGION [| AGE 12/14/17-4/11/18

x | RETALIATION [x | NATIONAL DISABILITY | OTHER
ORIGIN CONTINUING ACTION

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII’)

Il. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

III. DISCRIMINATION STATEMENT:

 

 

 

CONTINUED ON NEXT PAGE

NOTARY - (When necessary for State and Local Requirements)
| declare under penalty of perjury under the laws of the United States of | swear or affirm that | have read the above charge and that it is true to the
America that the foregoing is true and correct. ‘ best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT

DocuSigned by:
a

9/13/2018 3:54:08 PM PDT \ «Av \J avy SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

(Day, month, and year)
Date Charging Par’ eigr Re BP

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope 1D: WARR22:ABoG¥EO.OWG 21 Sieddoo OCcument 17-1 Filed 01/09/19 Page 2 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a bartender by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 14, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2B worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Bartenders like me were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. The other Black Jamaican H2B bartenders and | did not receive
this additional compensation. The non-black, non-Jamaican, non-H2B bartenders did receive this additional
compensation.

J. Bartenders at my restaurant could print out a receipt at the end of the night that showed how much gratuity
we accrued that night. These gratuities were a percentage of the price of the drinks and food (food was
served at the bar) served by each bartender. Black Jamaican H2B bartenders like me never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

K. Inthe beginning of my employment, | signed in daily with my own bartender number and my gratuity that |
could see on the receipt at the end of each night accrued to my number. | never received this gratuity. Later
a Yellowstone supervisor, Clay, told me and other Black Jamaican bartenders to sign in under the restaurant
name instead of our personal numbers. When | asked why, he said that our gratuity would be pooled and
given to us at the end. We did not receive any of these gratuities. Black Jamaican H2B bartenders like me
never received this money, while non-black, non-Jamaican, non-H2B bartenders did.

L. This discrimination was not limited to bartenders like me.

M. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. Black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.
DocuSign Envelope 1p: KAS: d BRO ONO ei metho fpcument 17-1 Filed 01/09/19 Page 3 of 30

N.

Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with Yellowstone paying extra to cover the taxes. Despite being owed thousands or tens
of thousands in unpaid tips, workers received “bonuses” that ranged in size from $O to $2,000 or potentially
more.

| understood the promise of the bonuses to be connected to our missing compensation.
Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

HSS and the Yellowstone didn’t want me and other black Jamaicans H2B workers to call in sick. If we did call
in sick, they would ask us to come to work anyway. Non-black, non-Jamaican, non-H2B workers could simply
not show up if they were sick with no repercussions. For example, when | was injured on the job and cut my
leg on a piece of broken glass, | received three stitches at the hospital and visited the hospital a second time
for pain. After that, the supervisor texted me every day telling me that | needed to work. Non-black, non-
Jamaican, non-H2B workers would not have been pressured to work while injured.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope 1D: GASG08-4d870M S09 OHA rSdeddeod2OCUMent 17-1 Filed 01/09/19 Page 4 of 30

 

   

 

 

 

 

CHARGE OF DISCRIMINATION REESE caste ater ETS
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing FEPA rr es “Ey eo
this form. } 4 nk oe =f WN El | j
X_} EEOC :
SEP 14 2018

 

State or local Agency, if any

 

NAME(Indicate Mr., Ms., Mrs.) SRER CODE) HOME TELERS aoa DE

 

VER FIELD OFFICE

 

 

Mr. Nicholas Douglas (843) 534-3816
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
3 Sawgrass Road, Apt 11 Charleston, SC 29412 May 27, 1985

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (include Area Code)

Hospitality Staffing Solutions, LLC 50+ (877) 477-3866

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

100 Glenridge Point Parkway, Suite 400, Atlanta, GA 30342 Fulton

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

[x] race Lx] couor [_] sex [_] revision [_] ace 11/29/17-3/24/18
retauation Lx | nationa. [|] pisasiitry [| otter

ORIGIN x CONTINUING ACTION

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII")

Il. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

III. DISCRIMINATION STATEMENT:
CONTINUED ON NEXT PAGE

 

NOTARY - (When necessary for State and Local Requirements)

 

 

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my kn owledge, information and belief.

SIGNATURE OF COMPLAINANT
DocuSigned by:

(= AD SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
9/13/2018 9:30:23 A 015FF8BE01446... (Day, month, and year)
Date Charging Party (Signature)

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope 1D: GASR0b-ddB7CRO GOR -SeddeodppCcument 17-1 Filed 01/09/19 Page 5 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a cook by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on November 29, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. Asa black Jamaican H2B worker, | was paid less for the same work as compared to non-black, non-Jamaican,
non-H2B worker. When | requested additional compensation to eliminate this pay difference, my employers
refused.

|. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, service charges that the non-black, non-Jamaican, non-H2B workers
doing the same or similar work did receive.

J. Cooks like me were supposed to receive a percentage of the revenue of for all food prepared in the kitchen
as additional compensation. The other black Jamaican H2B cooks and | did not receive this additional
compensation for our work. The non-black, non-Jamaican, non-H2B cooks did receive this additional
compensation.

K. This discrimination was not limited to cooks like me.

L. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. Black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.

M. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

N. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

O. There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
2
DocuSign Envelope ID: FARBDS-JéB7G¥EOBUR4roeeddeodyPCUMent 17-1 Filed 01/09/19 Page 6 of 30

compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

P. After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

Q. In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from $0 to $2,000 or potentially more.

R, | understood the promise of the bonuses to be connected to our missing compensation.

S. | also experienced discrimination in the allocation of job duties. For example, | was required to clean fryers
while non-black, non-Jamaican, and non-H2B workers in the same position were not required to do this
dangerous and unpleasant job.

T. lalso received more scrutiny about my sick time and hours. For example, one day | was late to work because
of a medical issue and | was chastised harshly by Dan, the sous chef. Dan said, "I don't give a fuck [about your
medical issue.] Make sure you are at work." Non-black, non-Jamaican, and non-H2B workers came in late or
were missing from their chef stations but did not get in trouble.

U. Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

V. lalso suffered discrimination in my commute between my lodging and work. For example, Jamaican workers
were denied transportation on Yellowstone Club employee shuttles. One shuttle driver named Matt, an
agent of the Yellowstone Club, refused to allow black Jamaican H2B workers to ride his hourly shuttle to and
from the nearby town of Big Sky. Matt falsely claimed that the Yellowstone Club policy was to refuse to take
black Jamaican H2B workers back to town on the shuttle because they were Jamaican.

W. On another occasion, | was told by a bus driver, Matt, an agent of Yellowstone, that we should “speak
English” when we rode the bus, or he would “run this fucking bus over the cliff.” He was angry because he
could not understand our accented English and the Jamaican English dialect that we speak in Jamaica.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope ID. GAS@287 b3neMseNRG2omEbHssde~ecument 17-1 Filed 01/09/19 Page 7 of 30

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION AGENGY RL: IONE
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing [| FEPA
this form.
EEOC
State or local Agency, if any SEP 1 4 2018
NAME(Indicate Mr., Ms., Mrs.) (AREA CODE) HOME TELEPHONE
FEOC DENVER F
Mr. Junior Harris (646) 988-9560 /
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
7878 Park Gate Dr., North Charleston, SC 29418 October 29, 1989

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (/f more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)

Hospitality Staffing Solutions, LLC 50+ (877) 477-3866

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

100 Glenridge Point Parkway, Suite 400, Atlanta, GA 30342 Fulton

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

[x] RACE Lx | COLOR [| SEX [| RELIGION [| AGE 12/7/17-4/17/18
RETALIATION [x | NATIONAL |] DISABILITY [ OTHER

ORIGIN | X_] CONTINUING ACTION

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII’)

Il. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

Il. DISCRIMINATION STATEMENT:
CONTINUED ON NEXT PAGE

 

NOTARY - (When necessary for State and Local Requirements)

 

 

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT

DocuSigned by:
9/13/2018 1:35:42 PM PDT Oy SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

8097455B0148430... (Day, month, and year)
Date Charging Party (Signature)

 

 

 

EEOC FORM 5 (Test 10/94)

 
PDocuSign Envelope ID: GAS 38713 neMsO DROZ 9% Eddsadaecument 17-1 Filed 01/09/19 Page 8 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a server by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 7, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

I. Restaurant servers like me were supposed to receive a percentage of the revenue for all food and drink they
served or normal tips as additional compensation. The other Black Jamaican H2B servers and | did not
receive this additional compensation. The non-black, non-Jamaican, non-H2B servers did receive this
additional compensation.

J. Servers at my restaurant could print out a receipt of our gratuity each night. Service charges were a fixed
percentage of the bill for each table served in Yellowstone Club restaurants. My receipts reflect a service
charge of 20% of the bill which was thousands of dollars over the course of the season. Black Jamaican H2B
servers like me never received this money, while non-black, non-Jamaican, non-H2B servers did.

K. This discrimination was not limited to servers like me.

L. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

M. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

N. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

O. Additionally, black Jamaican H2B servers were also not scheduled to work special functions at the
Yellowstone Club, while non-black, non-Jamaican, non-H2B servers were scheduled for this work. The pay for
2
DocuSign Envelope ID: SASK rR EMO NMReomRddsadagcument 17-1 Filed 01/09/19 Page 9 of 30

these special functions was higher than the typical pay and therefore you made more money if you worked
the special functions.

P. There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

Q. After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

R. In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from $0 to $2,000 or potentially more.

S. lunderstood the promise of the bonuses to be connected to our missing compensation.

| file this Charge on behalf of myself and all others similarly situated.
 

DocuSign Envelope IDGABR186-1 BGAN OOCASEdesdvaeumMent 17-1 Filed 01/09/19 Page 10 of 30
CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing FEPA

this form. | a
X EEOC pe

 

 

 

 

 

 

SEP T4 2018

State or local Agency, if any

 

NAME(indicate Mr., Ms., Mrs.) Ca eee eee eee ee Ee es

 

 

Mr. Marcus Richards (406) 209-6942
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
3 Sawgrass Road, Apt F-14, Charleston, SC 29412 May 19, 1975

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (/f more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)

Hospitality Staffing Solutions, LLC 50+ (877) 477-3866

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

100 Glenridge Point Parkway, Suite 400, Atlanta, GA 30342 Fulton

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

 

x} race [x ]coor |_| sex [_Jreucion [| ace 12/22/17-4/14/18

X_| RETALIATION [x | NATIONAL [| DISABILITY [| OTHER
ORIGIN CONTINUING ACTION

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII")

II. PERSONAL HARM: [have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

I. DISCRIMINATION STATEMENT:
CONTINUED ON NEXT PAGE

 

NOTARY - (When necessary for State and Local Requirements)

 

 

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT
DocuSigned by:

13/09/2018 11:39:21 PDT et SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

(Day, month, and year)
Date Charging Pa fi i aharejoee8 .

 

 

 

 

EEOC FORM 5 (Test 10/94)
Bocishan Envelope IDGARA 186.4 B1CMANODE2SEdeségasuMent 17-1 Filed 01/09/19 Page 11 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a server by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 22, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when I came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. [was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Restaurant servers like me were supposed to receive a percentage of the revenue for all food and drink we
served or normal tips as additional compensation. The other Black Jamaican H2B servers and | did not
receive this additional compensation. The non-black, non-Jamaican, non-H2B servers did receive this
additional compensation.

J. | worked with another black Jamaican H2B server at a low-end Yellowstone club restaurant. Non-black, non-
Jamaican, non-H2B servers did not want to work at this restaurant because they would not receive as much
compensation, particularly in tips, as they could at a more expensive restaurant. Only black Jamaican H2B
server were assigned to this restaurant.

K. | heard other workers talking about their compensation. | heard non-black, non-Jamaican, non-H2B workers
say that they received $2000 in cash tips, that it was “a good day” and that they were “killing it.”

L. This discrimination was not limited to servers like me.

M. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

N. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

O. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

2
DocuSign Envelope IDOARR 1254 BOAR GREE sdpesument 17-1 Filed 01/09/19 Page 12 of 30

P,

Additionally, black Jamaican H2B servers were also not scheduled to work special functions at the

Yellowstone Club, while non-black, non-Jamaican, non-H2B servers were scheduled for this work. The pay for
these special functions was higher than the typical pay and therefore you made more money if you worked
these special functions.

There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from SO to $2,000 or potentially more.

| understood the promise of the bonuses to be connected to our missing compensation.
Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

| also suffered discrimination in my commute back and forth from my lodgings and work. For example, | and
other black Jamaican H2B workers were denied transportation on Yellowstone Club employee shuttles. One
night on my day off, | tried to take the Yellowstone Club shuttle for workers to the town center in Big Sky to
buy some food and medicine. One shuttle driver named Matt, an agent of the Yellowstone Club, refused to
allow black Jamaican H2B workers to ride his hourly shuttle to and from the nearby town of Big Sky. Matt
falsely claimed that the Yellowstone Club policy was to refuse to take Jamaican workers back to town on the
shuttle because they were Jamaican. | am aware that non-black, non-Jamaican, non-H2B workers were
allowed to use the shuttle for this purpose. The shuttle was our transportation between our lodging, the
town of Big Sky and the resort. We relied on it to get food and medicine.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope IDC 3068288-dicbooM OOO Somdaddocasacument 17-1 Filed 01/09/19 Page 13 of 30

 

‘CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing [| FEPA

this form. _—

 

 

 

 

State or local Agency, if any

 

(AREA CODE) HOME TELEPHONE

NAME(Indicate Mr., Ms., Mrs.) SEP 1 4 2018

 

 

Ms. Stephaney Smith (406) 539-0627 nzeliacniseziecwvaass
STREET ADDRESS CITY, STATE AND ZIP CODE ~|’ DATE OF BIRTH
3 Sawgrass Road, Apt 7F, Charleston, SC 29412 02/22/1988

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (/f more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)

Hospitality Staffing Solutions, LLC 50+ (877) 477-3866

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

100 Glenridge Point Parkway, Suite 400, Atlanta, GA 30342 Fulton

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

[x] race Lx] couor [_] sex [| reicion [__] ace 12/21/17-4/17/18
rerauation Lx ] nations. [__] oisasiity [__] orner

ORIGIN | x CONTINUING ACTION

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII’)

II. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VI. 1 was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

Ill. DISCRIMINATION STATEMENT:

 

 

 

CONTINUED ON NEXT PAGE
NOTARY - (When necessary for State and Local Requirements)
| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
DocuSigned by:
9/13/2018 9:41:53 AM PDT S-Saih SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
43E7DSEFC9SE407 (Day, month, and year)
Date Charging Pa y (egnature

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope ID GR8@880-4rBoGWeOBQG22Mbkddock3ocument 17-1 Filed 01/09/19 Page 14 of 30
| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a housekeeper by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 21, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when I came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Housekeepers like me were supposed to receive pooled tips as additional compensation. The other Black
Jamaican H2B housekeepers and | did not receive this additional compensation. The non-black, non-
Jamaican, non-H2B housekeepers did receive this additional compensation.

J. Fay Wilson from HSS told the black Jamaican H2B housekeeper that we would be tip pool and could expect
about $45 a day from the tip pool. We never received any of this extra compensation.

K. This discrimination was not limited to housekeepers like me.

L. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The black Jamaican H2B cooks did not receive this additional compensation for our
work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

M. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. The black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.

N. Additionally, black Jamaican H2B housekeepers like me were disproportionately given night shifts, which
were cold and had limited access to transportation, since the employee shuttle did not run late enough on
most days.

O. Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

P. About 2 months before the end of my work, the black Jamaican H2B housekeepers asked the employers
about their missing tips. There was a meeting with the black Jamaican H2B housekeepers, Sheldon Brown
(who | believe was a Jamaican government official), Tim McPherson from HSS, and Fay Wilson from HSS. We

2
DocuSign Envelope ID GABR8e5-Le&ccMe OG 22heinddcha@cument 17-1 Filed 01/09/19 Page 15 of 30

were told that we would get our tips at the end of our employment. The other black Jamaican H2B
housekeepers and | did not receive any tips at the end of our employment, though some received “bonuses”
that were substantially less than the missing compensation.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope IRE BF LEcEMFPARBeon EdabedexaCuMent 17-1 Filed 01/09/19 Page 16 of 30
CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER

‘ j ea
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing FEPA my i i %
this form. ——] i ; aa wae |

X_] EEOC
sep 14 2018

NAME(Indicate Mr., Ms., Mrs.) (AREA OEE) HOME mercer DENVER FIELD OFRILE
2 4 on

876-480-4793

 

 

 

 

 

 

 

State or local Agency, if any

 

| oo

 

Ms. Tasheka Bryan
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
123 Mansfield Heights, Ocho Rios, St Ann, Jamaica February 10, 1991

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (Include Area Code)

YELLOWSTONE CLUB OPERATIONS, LLC | 50+ (406) 995-4900

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

One Yellowstone Mountain Club Trail, Big Sky, Montana 59716 cee ids

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

[x | RACE Lx | COLOR [| SEX [| RELIGION [| AGE 12/14/17-4/11/18

RETALIATION x | NATIONAL [] DISABILITY OTHER
ORIGIN CONTINUING ACTION

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII’)

Il. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VIL I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

Ill. DISCRIMINATION STATEMENT:

 

 

 

 

 

 

 

CONTINUED ON NEXT PAGE
NOTARY - (When necessary for State and Local Requirements)
| declare under penalty of perjury under the laws of the United States of | swear or affirm that | have read the above charge and that it is true to the
America that the foregoing is true and correct. best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
DocuSigned by:
9/13/2018 3:52:29 PM PDT Za ‘a SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
A2E2FSEAGAEB4D3... (Day, month, and year)
Date Charging Party (Signature)

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope II B8SO ser L8cEur BORG A kcsbesbyoCuMent 17-1 Filed 01/09/19 Page 17 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. | ama black Jamaican. | was born in Jamaica.

B. | was employed as a bartender by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 14, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When I was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2B worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Bartenders like me were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. The other Black Jamaican H2B bartenders and | did not receive
this additional compensation. The non-black, non-Jamaican, non-H2B bartenders did receive this additional
compensation.

J. Bartenders at my restaurant could print out a receipt at the end of the night that showed how much gratuity
we accrued that night. These gratuities were a percentage of the price of the drinks and food (food was
served at the bar) served by each bartender. Black Jamaican H2B bartenders like me never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

K. In the beginning of my employment, | signed in daily with my own bartender number and my gratuity that |
could see on the receipt at the end of each night accrued to my number. | never received this gratuity. Later
a Yellowstone supervisor, Clay, told me and other Black Jamaican bartenders to sign in under the restaurant
name instead of our personal numbers. When | asked why, he said that our gratuity would be pooled and
given to us at the end. We did not receive any of these gratuities. Black Jamaican H2B bartenders like me
never received this money, while non-black, non-Jamaican, non-H2B bartenders did.

L. This discrimination was not limited to bartenders like me.

M. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. Black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.
DocuSign Envelope IDS Hy SBF LBcEMrFPA Geom Ryedeacument 17-1 Filed 01/09/19 Page 18 of 30

N.

Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with Yellowstone paying extra to cover the taxes. Despite being owed thousands or tens
of thousands in unpaid tips, workers received “bonuses” that ranged in size from SO to $2,000 or potentially
more.

| understood the promise of the bonuses to be connected to our missing compensation.
Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

HSS and the Yellowstone didn’t want me and other black Jamaicans H2B workers to call in sick. If we did call
in sick, they would ask us to come to work anyway. Non-black, non-Jamaican, non-H2B workers could simply
not show up if they were sick with no repercussions. For example, when | was injured on the job and cut my
leg on a piece of broken glass, | received three stitches at the hospital and visited the hospital a second time
for pain. After that, the supervisor texted me every day telling me that | needed to work. Non-black, non-
Jamaican, non-H2B workers would not have been pressured to work while injured.

| file this Charge on behalf of myself and all others similarly situated.
 

DocuSign Envelope IDARR BAA BoEVERO NR ecoteddacherument 17-1 Filed 01/09/19 Page 19 of 30
r h

 

 

 

 

 

CHARGE OF DISCRIMINATION nOENEY CHARGE NUMBER
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing [| FEPA
this form. pm
EEOC eL
State or local Agency, if any a c P I 4 2018

 

(AREA CODE) HOME TELEPHONE

an

NAME(Indicate Mr., Ms., Mrs.)

 

 

 

Mr. Nicholas Douglas (843) 534-3816
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
3 Sawgrass Road, Apt I1 Charleston, SC 29412 May 27, 1985

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (Include Area Code)
YELLOWSTONE CLUB OPERATIONS, LLC | 50+ (406) 995-4900
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
One Yellowstone Mountain Club Trail, Big Sky, Montana 59716 Men atin
NAME TELEPHONE NUMBER (Include Area Code)
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST
Lx] race [x] coor [_] sex [| revision [_] ace 11/29/17-3/24/18
RETALIATION [x ] NATIONAL | | DISABILITY [| OTHER
ORIGIN X CONTINUING ACTION

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII")

II. PERSONAL HARM: [| have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

III. DISCRIMINATION STATEMENT:
CONTINUED ON NEXT PAGE

 

NOTARY - (When necessary for State and Local Requirements)

 

 

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my kn owledge, information and belief.

SIGNATURE OF COMPLAINANT
DocuSigned by:

9/13/2018 9:53:05 AM PDT SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

(Day, month, and year)
C6Q15FF8BE01448...
Date Charging Party fSignature}

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope IDGASRBAA DEE RORERCEEdccRACUMeENt 17-1 Filed 01/09/19 Page 20 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. !ama black Jamaican. | was born in Jamaica.

B. | was employed as a cook by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on November 29, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. Asa black Jamaican H2B worker, | was paid less for the same work as compared to non-black, non-Jamaican,
non-H2B worker. When | requested additional compensation to eliminate this pay difference, my employers
refused.

|. |was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, service charges that the non-black, non-Jamaican, non-H2B workers
doing the same or similar work did receive.

J. Cooks like me were supposed to receive a percentage of the revenue of for all food prepared in the kitchen
as additional compensation. The other black Jamaican H2B cooks and | did not receive this additional
compensation for our work. The non-black, non-Jamaican, non-H2B cooks did receive this additional
compensation.

K. This discrimination was not limited to cooks like me.

L. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. Black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.

M. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

N. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

O. There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
2
DocuSign Envelope IDGABRaAA Doo EMERNNRERcSHececARCUMeENt 17-1 Filed 01/09/19 Page 21 of 30

compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

P. After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

Q. In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from $0 to $2,000 or potentially more.

R. | understood the promise of the bonuses to be connected to our missing compensation.

S. |also experienced discrimination in the allocation of job duties. For example, | was required to clean fryers
while non-black, non-Jamaican, and non-H2B workers in the same position were not required to do this
dangerous and unpleasant job.

T. lalso received more scrutiny about my sick time and hours. For example, one day | was late to work because
of a medical issue and | was chastised harshly by Dan, the sous chef. Dan said, "I don't give a fuck [about your
medical issue.] Make sure you are at work." Non-black, non-Jamaican, and non-H2B workers came in late or
were missing from their chef stations but did not get in trouble.

U. Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

V. lLalso suffered discrimination in my commute between my lodging and work. For example, Jamaican workers
were denied transportation on Yellowstone Club employee shuttles. One shuttle driver named Matt, an
agent of the Yellowstone Club, refused to allow black Jamaican H2B workers to ride his hourly shuttle to and
from the nearby town of Big Sky. Matt falsely claimed that the Yellowstone Club policy was to refuse to take
black Jamaican H2B workers back to town on the shuttle because they were Jamaican.

W. On another occasion, | was told by a bus driver, Matt, an agent of Yellowstone, that we should “speak
English” when we rode the bus, or he would “run this fucking bus over the cliff.” He was angry because he
could not understand our accented English and the Jamaican English dialect that we speak in Jamaica.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope IDGOGG354-436Qu7EO6AckEbDpbyeacument 17-1 Filed 01/09/19 Page 22 of 30

 

CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing [| FEPA aa PS, pee

this form. EEOC WD he Mech L i

 

 

 

 

State or local Agency, if any

 

NAME (Indicate Mr, Ms., Mrs.) (AREA CODE) HOME TELEPHONED enn mp piici  AEEICE

 

Mr. Junior Harris (646) 988-9560

 

STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
7878 Park Gate Dr., North Charleston, SC 29418 October 29, 1989

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (/f more than one list below.)

 

 

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)
YELLOWSTONE CLUB OPERATIONS, LLC 50+ (406) 995-4900
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
One Yellowstone Mountain Club Trail, Big Sky, Montana 59716 aan
NAME TELEPHONE NUMBER (Include Area Code)
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
| EARLIEST LATEST
| x RACE x COLOR [| SEX [| revision [| ace 12/7/17-4/17/18
[x] rerauation [x | nationa. [__] pisasiuity [_] other
ORIGIN X_] conrINUING ACTION

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VIT’)

II. PERSONAL HARM: [have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

II. DISCRIMINATION STATEMENT:

 

 

 

CONTINUED ON NEXT PAGE
NOTARY - (When necessary for State and Local Requirements)
| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
DocuSigned by:
9/13/2018 1:31:08 PM PDT | SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
8097455B014B430... (Day, month, and year)
Date Charging Party (Signature)

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope IDGGG354-dese Gur O&BHRchdEsDpbyecuMent 17-1 Filed 01/09/19 Page 23 of 30

| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a server by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 7, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Restaurant servers like me were supposed to receive a percentage of the revenue for all food and drink they
served or normal tips as additional compensation. The other Black Jamaican H2B servers and | did not
receive this additional compensation. The non-black, non-Jamaican, non-H2B servers did receive this
additional compensation.

J. Servers at my restaurant could print out a receipt of our gratuity each night. Service charges were a fixed
percentage of the bill for each table served in Yellowstone Club restaurants. My receipts reflect a service
charge of 20% of the bill which was thousands of dollars over the course of the season. Black Jamaican H2B
servers like me never received this money, while non-black, non-Jamaican, non-H2B servers did.

K. This discrimination was not limited to servers like me.

L. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

M. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

N. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

2
DocuSign Envelope ID-ASR364 IBC 7 OOOO SacbEDpbyecument 17-1 Filed 01/09/19 Page 24 of 30

O. Additionally, black Jamaican H2B servers were also not scheduled to work special functions at the
Yellowstone Club, while non-black, non-Jamaican, non-H2B servers were scheduled for this work. The pay for
these special functions was higher than the typical pay and therefore you made more money if you worked
the special functions.

P. There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

Q. After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

R. In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from $0 to $2,000 or potentially more.

S. lunderstood the promise of the bonuses to be connected to our missing compensation.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope IDI ASP Lane vC0OG2 SdetdepEecument 17-1 Filed 01/09/19 Page 25 of 30

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION BSENGY CHARGE NUMBER
We is affected by the Privacy Act of 1974; See Privacy Act Statement before completing | FEPA .
is form. —> coum OK
X_] EEOC iid ee
SEP 1 4 2018

State or local Agency, if any

 

NAME(Indicate Mr., Ms., Mrs.) (AREA CODE) HOME TELEPHONE

 

 

Mr. Marcus Richards (406) 209-6942
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
3 Sawgrass Road, Apt F-14, Charleston, SC 29412 May 19, 1975

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)
YELLOWSTONE CLUB OPERATIONS, LLC 50+ (406) 995-4900
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
One Yellowstone Mountain Club Trail, Big Sky, Montana 59716 Madison tin
NAME TELEPHONE NUMBER (Include Area Code)
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
. EARLIEST LATEST
x_| RACE [x ] coor [| sex | RELIGION AGE 12/22/17-4114/18
X | retauation [x | NATIONAL | pisaBiLity | OTHER
ORIGIN X_] conrINUING ACTION

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VIT’)

II. PERSONAL HARM: | have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

III. DISCRIMINATION STATEMENT:
CONTINUED ON NEXT PAGE

 

NOTARY - (When necessary for State and Local Requirements)

 

 

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT
DocuSigned by:

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(Day, month, and year)

S0E9C 15408...
ignature,

13/09/2018 11:41:45 PDT *
Date Charging Party (8

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope IDGaSe@ceuLAnsu7Ob O62 oSsEdaspdpacument 17-1 Filed 01/09/19 Page 26 of 30
| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. lama black Jamaican. | was born in Jamaica.

B. | was employed as a server by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 22, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Restaurant servers like me were supposed to receive a percentage of the revenue for all food and drink we
served or normal tips as additional compensation. The other Black Jamaican H2B servers and | did not
receive this additional compensation. The non-black, non-Jamaican, non-H2B servers did receive this
additional compensation.

J. | worked with another black Jamaican H2B server at a low-end Yellowstone club restaurant. Non-black, non-
Jamaican, non-H2B servers did not want to work at this restaurant because they would not receive as much
compensation, particularly in tips, as they could at a more expensive restaurant. Only black Jamaican H2B
server were assigned to this restaurant.

K. |! heard other workers talking about their compensation. | heard non-black, non-Jamaican, non-H2B workers
say that they received $2000 in cash tips, that it was “a good day” and that they were “killing it.”

L. This discrimination was not limited to servers like me.

M. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The other black Jamaican H2B cooks did not receive this additional compensation
for their work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

N. Bartenders were supposed to receive a gratuity equal to a percentage of the price of the drinks and food
(food was served at the bar) served by each bartender. Black Jamaican H2B bartenders never received this
money, while non-black, non-Jamaican, non-H2B bartenders did.

O. Housekeepers were supposed to receive pooled tips as additional compensation. Black Jamaican H2B
housekeepers did not receive this additional compensation. The non-black, non-Jamaican, non-H2B
housekeepers did receive this additional compensation.

2
DocuSign Envelope IDCRASE RUL Sine O0OGeoSeddspipacument 17-1 Filed 01/09/19 Page 27 of 30

Pp

Additionally, black Jamaican H2B servers were also not scheduled to work special functions at the
Yellowstone Club, while non-black, non-Jamaican, non-H2B servers were scheduled for this work. The pay for
these special functions was higher than the typical pay and therefore you made more money if you worked
these special functions.

There was a meeting between HSS CEO Tim McPherson and the Jamaican servers, cooks, and bartenders in
the middle of the ski season after complaints that black Jamaican H2B workers were not receiving the same
compensation as non-black, non-Jamaican, non-H2B workers. In that meeting, Mr. McPherson stated that
black Jamaican H2B would not receive tips because “[they] were not from here.”

After that meeting, a member of HSS human resources named Fay Wilson threatened a black Jamaican
server who had complained during the meeting about his compensation, saying that he could always be
“taken back to Jamaica.”

In approximately March 2018, Cindy McPheeters, representing the Yellowstone Club’s management,
addressed the black Jamaican H2B workers about not receiving the additional compensation. She promised
the workers that the Yellowstone Clubs would give them bonuses. These bonuses were to be put directly
into their accounts with tax automatically deducted. Despite being owed thousands or tens of thousands in
unpaid tips, workers received “bonuses” that ranged in size from $O to $2,000 or potentially more.

| understood the promise of the bonuses to be connected to our missing compensation.
Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

| also suffered discrimination in my commute back and forth from my lodgings and work. For example, | and
other black Jamaican H2B workers were denied transportation on Yellowstone Club employee shuttles. One
night on my day off, | tried to take the Yellowstone Club shuttle for workers to the town center in Big Sky to
buy some food and medicine. One shuttle driver named Matt, an agent of the Yellowstone Club, refused to
allow black Jamaican H2B workers to ride his hourly shuttle to and from the nearby town of Big Sky. Matt
falsely claimed that the Yellowstone Club policy was to refuse to take Jamaican workers back to town on the
shuttle because they were Jamaican. | am aware that non-black, non-Jamaican, non-H2B workers were
allowed to use the shuttle for this purpose. The shuttle was our transportation between our lodging, the
town of Big Sky and the resort. We relied on it to get food and medicine.

| file this Charge on behalf of myself and all others similarly situated.
DocuSign Envelope ID GasRenPr stew OOOG2Sztsnedo@cument 17-1 Filed 01/09/19 Page 28 of 30

 

 

 

CHARGE OF DISCRIMINATION AGENET SEARGE NUMBER
eo is affected by the Privacy Act of 1974; See Privacy Act Statement before completing FEPA
is form.
X_| EEOC

 

 

 

 

 

 

State or local Agency, if any

 

(AREA CODE) HOME TELEPHONE

 

 

NAME (Indicate Mr., Ms., Mrs.) . a 2 Ott
SEP 14 2018
Ms. Stephaney Smith (406) 539-0627 a
STREET ADDRESS CITY, STATE AND ZIP CODE ~\° DATE OF BIRTH “
3 Sawgrass Road, Apt 7F, Charleston, SC 29412 02/22/1988

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS | TELEPHONE (Include Area Code)

YELLOWSTONE CLUB OPERATIONS, LLC 50+ (406) 995-4900

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

One Yellowstone Mountain Club Trail, Big Sky, Montana 59716 See ean

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE
EARLIEST LATEST

 

LX} RACE Lx] COLOR LJ SEX RELIGION | | AGE 12/21/17-4/17/18

X_| RETALIATION [x | NATIONAL | DISABILITY | OTHER

ORIGIN CONTINUING ACTION

 

 

 

 

 

 

 

I. JURISDICTION: The EEOC has jurisdiction over the subject matter of this charge; Respondent is subject to
the jurisdiction of the EEOC and is covered by the provisions for Title VII of the Civil Rights Act of 1964 (Title
VII”)

II. PERSONAL HARM: I have been treated worse and paid less than non-black, non-Jamaican workers doing
the same work, because of my race, color and national origin in violation of Title VII. I was discriminated against
in the terms and conditions of my employment, including pay and job duties, and also subjected to a hostile work
environment and retaliation, and subjected to policies and practices that had a disparate impact based on my race,
color and national origin.

III. DISCRIMINATION STATEMENT:

 

 

 

CONTINUED ON NEXT PAGE
NOTARY - (When necessary for State and Local Requirements)

| declare under penalty of perjury that the foregoing is true and correct. | swear or affirm that | have read the above charge and that it is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

DocuSigned by:

9/13/2018 9:43:43 AM PD SS rith SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(Day, month, and year)

Date Charging Bary (Signature)

 

 

 

 

EEOC FORM 5 (Test 10/94)
DocuSign Envelope ID GASRDEF LR EWrOORS2 sSeztdnedoacument 17-1 Filed 01/09/19 Page 29 of 30
| believe | was discriminated against and retaliated against based on my race, color, and national origin
because:

A. tama black Jamaican. | was born in Jamaica.

B. | was employed as a housekeeper by Yellowstone Club Operations, LLC (“Yellowstone Club”) to work at One
Yellowstone Mountain Club Trail, Big Sky, Montana 59716

C. | began my employment on December 21, 2017.

D. The Yellowstone Club hired me in Jamaica and | came to United States to work for the Yellowstone Club on
an H2B visa.

E. All of the H2B workers employed at the Yellowstone Club at the same time as me were black Jamaicans. No
other black Jamaicans worked there.

F. When | was hired, my understanding was that Yellowstone Club would be my employer, but when | came to
the United States, | was also employed by Hospitality Staffing Solution, LLC (“HSS”).

G. These employment classifications—working for HSS and being an H2B worker—had a disparate impact on
black Jamaican workers based on our race, color and national origin.

H. | was also discriminated against as a black Jamaican H2b worker because my employers did not give me, or
the other black Jamaican H2B workers, extra compensation that the non-black, non-Jamaican, non-H2B
workers doing the same or similar work did receive.

|. Housekeepers like me were supposed to receive pooled tips as additional compensation. The other Black
Jamaican H2B housekeepers and | did not receive this additional compensation. The non-black, non-
Jamaican, non-H2B housekeepers did receive this additional compensation.

J. Fay Wilson from HSS told the black Jamaican H2B housekeeper that we would be tip pool and could expect
about $45 a day from the tip pool. We never received any of this extra compensation.

K. This discrimination was not limited to housekeepers like me.

L. Cooks were supposed to receive a percentage of the revenue of for all food prepared in the kitchen as
additional compensation. The black Jamaican H2B cooks did not receive this additional compensation for our
work. The non-black, non-Jamaican, non-H2B cooks did receive this additional compensation.

M. Restaurant servers were supposed to receive a percentage of the revenue for all food and drink they served
or normal tips as additional compensation. The black Jamaican H2B servers did not receive this additional
compensation. The non-black, non-Jamaican, non-H2B servers did receive this additional compensation.

N. Additionally, black Jamaican H2B housekeepers like me were disproportionately given night shifts, which
were cold and had limited access to transportation, since the employee shuttle did not run late enough on
most days.

O. Only black Jamaican H2B workers were paid on pay cards and these pay card charged fees to use them.

P. About 2 months before the end of my work, the black Jamaican H2B housekeepers asked the employers
about their missing tips. There was a meeting with the black Jamaican H2B housekeepers, Sheldon Brown
(who | believe was a Jamaican government official), Tim McPherson from HSS, and Fay Wilson from HSS. We

2
DocuSign Envelope ID GSSSbEF LAE Yr GORSe2 ssezishedewacument 17-1 Filed 01/09/19 Page 30 of 30

were told that we would get our tips at the end of our employment. The other black Jamaican H2B
housekeepers and | did not receive any tips at the end of our employment, though some received “bonuses”
that were substantially less than the missing compensation.

| file this Charge on behalf of myself and all others similarly situated.
